571 So.2d 94 (1990)
Jimmy Clemont HENDRY, Appellant,
v.
STATE of Florida, Appellee. Trina Irene Hendry, Appellant,
v.
State of Florida, Appellee.
Nos. 90-01189, 90-01257.
District Court of Appeal of Florida, Second District.
December 14, 1990.
*95 Earl W. Baden, Jr., Bradenton, for appellant Jimmy Hendry.
Harmon J. Karasick, Bradenton, for appellant Trina Hendry.
Robert A. Butterworth, Atty. Gen., Tallahassee, and David R. Gemmer, Tampa, for appellee.
PER CURIAM.
We affirm the trial court's denials of defendants' motions to dismiss the informations in which defendants were charged with incest under section 826.04, Florida Statutes (1987). That section renders felonious marriage or sexual intercourse with a person to whom a defendant "is related by lineal consanguinity." The informations alleged that defendants were father and daughter and that they were either married to each other or had had sexual intercourse with each other. It has been stipulated that defendant Trina Hendry had been adopted by a third party prior to her marriage to defendant Jimmy Clemont Hendry.
We recognize that the adoption statute includes in section 63.172(1)(b) the provision that adoption "terminates all legal relationships between the adopted person and his relatives, including his natural parents ... so that the adopted person thereafter is a stranger to his former relatives for all purposes... ." However, as the Indiana Supreme Court has held, an adoption statute cannot erase lineal consanguinity. "It of course is impossible to nullify by legislative declaration the fact that the biological parents continue to be blood relatives of the child; the link of consanguinity cannot be erased by enactment." Bohall v. State, 546 N.E.2d 1214, 1215 (Ind. 1989). Further more, we agree with the trial court that by the passage of section 63.172 the legislature did not intend the absurd result of altering the above referenced biological fact. See State v. Webb, 398 So.2d 820, 824 (Fla. 1981).
Affirmed.
SCHEB, A.C.J., CAMPBELL and LEHAN, JJ., concur.